UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MAIMOUNA KOUYATE,                         
                            Petitioner,
                 v.
                                                   No. 02-1531
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
                      Respondent.
                                          
             On Petition for Review of an Order of the
                 Board of Immigration Appeals.
                           (A74-700-571)

                      Submitted: October 24, 2002

                      Decided: November 18, 2002

   Before NIEMEYER, KING, and GREGORY, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                              COUNSEL

Diane McHugh Martinez, LAW OFFICE OF MCHUGH-
MARTINEZ, Washington, D.C., for Petitioner. Robert D. McCallum,
Jr., Assistant Attorney General, Carl H. McIntyre, Jr., Senior Litiga-
tion Counsel, Michael T. Dougherty, Office of Immigration Litiga-
tion, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.
2                           KOUYATE v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Maimouna Kouyate, a citizen of Guinea, seeks review of a decision
of the Board of Immigration Appeals (Board) affirming, without opin-
ion, the immigration judge’s (IJ’s) denial of her application for asy-
lum and withholding of deportation. We have reviewed the
administrative record and the IJ’s decision, which was designated by
the Board as the final agency determination, and find that substantial
evidence supports the IJ’s conclusion that Kouyate failed to establish
a well-founded fear of persecution necessary to qualify for relief from
deportation. 8 U.S.C. § 1105a(a)(4) (1994);* 8 C.F.R. § 208.13(b)
(2002). We have reviewed the IJ’s credibility determinations and con-
clude that they are supported by specific, cogent reasoning, and there-
fore are entitled to substantial deference. See Figeroa v. INS, 886 F.2d
76, 78 (4th Cir. 1989). We conclude that the record supports the IJ’s
conclusion that Kouyate failed to establish her eligibility for asylum.

   The standard for receiving withholding of deportation is "more
stringent than that for asylum eligibility." Chen v. INS, 195 F.3d 198,
205 (4th Cir. 1999). An applicant for withholding must demonstrate
a clear probability of persecution. INS v. Cardoza-Fonseca, 480 U.S.
421, 430 (1987). As Kouyate has failed to establish refugee status, she
cannot satisfy the higher standard for withholding of deportation.

  Kouyate asserts that the Board’s use of the streamlined review pro-
cedure set forth in 8 C.F.R. § 3.1(a)(7) (2002), resulted in a denial of

   *We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-128, 110 Stat. 3009 (IIRIRA), effective April
1, 1997. Because this case was in transition at the time the IIRIRA was
passed, § 1105a(a)(4) is still applicable here under the terms of the tran-
sitional rules contained in § 309(c) of the IIRIRA.
                           KOUYATE v. INS                           3
due process. As Kouyate fails to establish prejudice from the Board’s
use of that procedure, see Rusu v. INS, 296 F.3d 316, 324-25 (4th Cir.
2002), she is entitled to no relief on the claim.

   We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal arguments are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                 PETITION DENIED